DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 4 and 5 are currently pending. This office action is in response to the amendment filed on 08/17/2021. 
Allowable Subject Matter
3.	Claims 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Sakaki (JP 2007-054516 A; All citations refer to the English language machine translation which is provided) and Yamada (JP 2008-105358 A; all citations refer to the English language machine translation which is provided).
Sakaki teaches a terpolymer which is made from a hydroxyl group containing monomer, a hydrophobic monomer and a 2-(meth)acryloyloxyethyl phosphorylcholine (paragraphs 0011) an example of a copolymer which is made from a combination of monomers which are methacryloyloxyethyl phosphorylcholine, butyl methacrylate and glycerol methacrylate (paragraphs 13 and 14 also paragraph 34 Table 2 Example 22).  The methacryloyloxyethyl phosphorylcholine monomer has the same structure as that of formula I where R1 is a methyl group.  The glycerol methacrylate has the structure of formula 2 when R2 is methyl and R3 is a 2,3-dihydroxypropyl group which has the claimed number of carbon atoms and hydroxyl groups. Butyl methacrylate has the structure of the claimed formula 3 where R4 is a methyl group and R5 is an alkyl group containing 4 carbon atoms which is within the claimed range. 

Sakaki further teaches that the copolymer is used to make a mixed liquid my mixing an enzyme or enzyme solution into a diluent solution of the polymer containing 2-(meth)acryloyloxyethyl phosphorylcholine (paragraph 0023).  The solvent for preparing a diluent of the polymer and the enzyme solution used are indicated to include various buffer solutions such as water and phosphate buffer solution and a solvent mixture of water and ethanol are indicated to be preferable (paragraph 0024).   The concentration of the polymer in the liquid mixture of the polymer enzyme and the like is indicate to be in the range of from 0.1 to 50 % by mass (paragraph 0025). 
Sakaki does not teach or fairly suggest the use of one of the claimed proteins in the composition. 
Yamada teaches a phosphorylcholine group containing polymer having high enzyme stabilizing effect (paragraph 0013) and particularly teaches a preferred 3 way copolymer obtained by copolymerizing a hydroxyl group containing monomer such as glycerol monomethacrylate, a hydrophobic monomer such as an alkyl (meth)acrylate and a 2-methacryloyloxyethyl phophorylcholine monomer (paragraph 0014-0015). In particular a combination of 2-methacryloyloxyethyl phophorylcholine, glycerol monomethacrylate and butyl methacrylate is mentioned (paragraphs 0019 and 0041-0042). The polymer is indicated to include from 40 to 80 wt% of methacryloyloxy ethyl phosphorylcholine, 10 to 50 wt% of glycerol methacrylate and 10 to 50 wt% of alkyl methacrylate (paragraph 0019). A specific example is provided which indicates a molar ratio of 0.4 (or 40 mol %)2-methacryloyloxyethyl phophorylcholine, 0.4 (or 40 mol%) butylmethacyrlate and 0.2 (or 20 mol%) Glycerol methacrylate (paragraph 0042).  

Yamada does not teach or fairly suggest the claimed solution which consists of a protein, water a buffer solution and a protein stabilize, as Yamada teaches that the solution comprises a microcapsule and organic solvent which are components which are not allowed to be present in the claimed solution do to the use of the closed transitional phrase of consisting of, and Yamda does not indicate any of the particularly claimed proteins. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                        
                                                                                    Conclusion
4.	Claims 4-5 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763       

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763